Allowable Subject Matter
Claims 1-9 allowed.
The following is an examiner’s statement of reasons for allowance: Auto Network (JP 2013/004185 as cited within IDS) and Ota (US 2018/0090952) are the closest prior arts or record. However, both are silent to wherein, “for each electronic board and for each flexible printed circuit board, a ground plane is provide, whereby the ground plane provide electrical grounding at substantially the same potential across all the circuit boards and all the flexible printed circuit boards.” As recited in independent claim 1. The applicants arguments submitted on 1/21/2022 are considered persuasive. Specifically, the amount of ground planes needed as the instant claims states: “for each electronic board and for each flexible printed circuit board, a ground plane is provide…” then the claim states: “whereby the ground planes provide electrical grounding at substantially the same potential across all the electronic boards and all the flexible printed circuit boards.” Thus, the prior art does not teach or discloses the required number of ground planes, preforming the instant claimed function. Furthermore, given the electrical connections of the instant claimed invention, it would be logical that either the electronic boards or the flexible printed circuit boards would have the ground plane to improve safety not both, as instantly claimed. Thus, the instant claimed invention is deemed novel and contributes to the art of energy storage modules. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724